 

 

 

 

 

 

 

 

 

 

 

 

 

 

joseph Harrison

 

 

 

 

 

 

 

 

 

 

 

cfens BTA A ony oregoing cn nditions of this: bond.thenthishood —_”
is “f0 be vad, ‘bet # bei defendant faite: to obey. or ‘par frie aery +o hone contin payment of the arnount at this bond shalf be due
forthwith. Forfeiture of this bars foe any breech of fs conditions méy be declared byany: United States district court having cognizance
of the above enuticd matier-at the time of such breach are if the bondj is fortelt aad ifthe forkekure isnot set nike or semikeed,
—-- . — juitigssent-may be entered upon-motlos: rr Suit. United Stetes district court aga each: debtor jointly and severalty for the smoent =a \
abowe stated, together with Interests and costs, and-executiark may be Boued an payment secured 35 provided: bythe Federal Rualess of
Creninad Procedure and: any: other tw = tase Unie. States,

 

 

 

This band stgned on at

Bee

 

 

 

 

 

 

 

 
